[ex105001.jpg]
1 Exhibit 10.5 OWENS & MINOR, INC. 20__ EXECUTIVE INCENTIVE PROGRAM 1. PURPOSE
The purpose of the Owens & Minor, Inc. 20__ Executive Incentive Program (the
“Program”) is to permit Owens & Minor, Inc. and its Subsidiaries (the “Company”)
to provide awards of annual incentive compensation which satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Internal Revenue Code. This Program evidences the terms and conditions of
“Incentive Awards” granted under and pursuant to the terms of the Owens & Minor,
Inc. 2005 Stock Incentive Plan and/or any prior and successor stock plans
adopted or assumed by the Company (“Stock Plan”). This Program and the Awards
granted hereunder shall be administered in accordance with the terms of the
Stock Plan. 2. DEFINITIONS "20__ COMPANY ADJUSTED DILUTED EPS" shall mean, for
the Performance Period, the Company's net income per diluted common share as
presented in the Company's consolidated audited income statement for the
Performance Period, adjusted to eliminate or exclude the after-tax effects of
unusual or non-recurring items, including but not limited to, the effect of
accounting and/or tax changes; tangible and intangible asset impairment charges;
fees, expenses and charges associated with debt and/or equity financing
transactions,, merger and acquisition activity (including the purchase or sale
of a business unit or its assets) and exit and realignment activities;
gains/losses from asset sales not made in the ordinary course of business;
retirement plan gains/losses; and gains/losses or charges associated with
material litigation, regulatory, tax or insurance settlements. Adjustments to
the Company’s net income per diluted common share for purposes of determining
any Award earned hereunder shall be taken into account only to the extent that
they are separately identified or quantified in the Company’s consolidated
audited financial statements, the notes to the consolidated financial
statements, “Management’s Discussion and Analysis” in the Company’s 20__ Annual
Report on Form 10-K or in other Company filings with the Securities and Exchange
Commission. “20__ COMPANY NET REVENUE” shall mean, for the Performance Period,
the Company’s Net Revenue as reported in the Company’s consolidated income
statement for the Performance Period, adjusted to include (to the extent not
already included) any revenue relating to unusual or non-recurring items,
including but not limited to, merger and acquisition activity; revenue
associated with material litigation or insurance settlements. "AWARD" shall mean
an Incentive Award (as defined under the Stock Plan) that entitles the
Participant to a cash payment in accordance with, and subject to, the terms of
this Program. "BOARD" shall mean the Board of Directors of the Company. "CODE"
shall mean the Internal Revenue Code of 1986, as amended. "COMMITTEE" shall mean
the Compensation & Benefits Committee of the Board or any subcommittee thereof
which meets the requirements of Section 162(m)(4)(C) of the Code. "EXCHANGE ACT"
shall mean the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 
[ex105002.jpg]
2 "PARTICIPANT" shall mean each individual serving in one of the positions of
the Company identified in Annex A hereto. "PERFORMANCE PERIOD" shall mean the
Company's 20__ fiscal year. “PERFORMANCE GOAL” shall mean each of 20__ Company
Net Revenue, 20__ Company Adjusted Diluted EPS, and the Qualitative Performance
Factor. "PROGRAM" shall mean this Owens & Minor, Inc. 20__ Executive Incentive
Program, as amended from time to time. “QUALITATIVE PERFORMANCE FACTOR” shall
mean, with respect to each Participant, an assessment of his or her job
performance based on qualitative measurements such as strength of leadership,
goal implementation, strategic focus, overall management skills and other
measurements as determined by the Committee in its sole discretion. "STOCK PLAN"
shall mean the Owens & Minor, Inc. 2005 Stock Incentive Plan and/or any prior
and successor stock plans adopted or assumed by the Company. "SUBSIDIARY" shall
mean any entity that is directly or indirectly controlled by the Company or any
entity, in which the Company has at least a 50% equity interest. 3.
ADMINISTRATION (a) Subject to subsection (b) below, the Program shall be
administered by the Compensation Committee, which shall have full authority to
interpret and amend the Program, to establish rules and regulations relating to
the operation of the Program, to select Participants, to determine the maximum
Awards and the amounts of any Awards and to make all determinations and take all
other actions necessary or appropriate for the proper administration of the
Program. Before any payments are made under the Program, the Committee shall
certify in writing the 20__ Performance Goals that have been achieved. The
Committee's interpretation of the Program, and all actions taken within the
scope of its authority, shall be final and binding on the Company, its
stockholders and Participants and their respective successors and assigns. (b)
This Program is intended to comply both by its terms and in its operation with
Sections 162(m) and other provisions of the Code in order to make it as
tax-efficient for the Company as possible. Accordingly, any modifications to the
Performance Goals that would increase the amount of any Award shall be made by
the Committee prior to March 31, 20__ and the identification of any unusual,
non- recurring or discretionary adjustments to the 20__ Performance Goals shall
be made by the Committee on or before the last day of the Performance Period. 4.
DETERMINATION OF AWARDS (a) Each Participant is hereby granted an Award that,
contingent upon achievement of the Performance Goals, will entitle the
Participant to receive a cash payment calculated as provided in Annex A hereto.
Set forth on Annex A hereto are the following: (i) the goal levels established
for each Performance Goal, (ii) the weight attributable to each Performance Goal
and (iii) the award opportunity for each Participant. Following the end of the
Performance Period, the Committee shall certify any achievement of the
Performance Goals as specified herein. Notwithstanding the foregoing, the
Committee may make any adjustments in its discretion that would reduce the
amount paid for any Award earned hereunder.



--------------------------------------------------------------------------------



 
[ex105003.jpg]
3 (b) If 20__ Company Adjusted Diluted EPS is not at least $____ as set forth in
Annex A, no payments shall be made under this Program. 5. PAYMENT OF AWARDS
Except as provided in the Stock Plan, in the event of a Change in Control (as
defined under the Stock Plan), a Participant will receive all or part of the
amount payable under an Award, only to the extent that the Committee certifies
that the applicable Performance Goals have been achieved. In addition, a
Participant will receive the amount payable under an Award only if the
Participant is employed on the last day of the Performance Period; provided,
however, that the Committee, in its discretion, may determine to make a pro rata
payment of an Award for a Participant who is not employed on the last day of the
Performance Period in accordance with the Company’s executive severance policy.
All Awards earned shall be paid in cash in a lump sum no later than March 15,
20__. 6. RECOUPMENT POLICY Notwithstanding any other provision in this Agreement
to the contrary, any Award under this Program is subject to recoupment by the
Company in accordance with the Company’s Policy on Recoupment of Executive
Incentive Compensation in effect on the date of this Agreement, as such policy
is interpreted and applied by the Company’s board of directors. 7. OTHER
PROVISIONS (a) Neither the establishment of this Program, nor any action taken
hereunder, shall be construed as giving any Participant any right to be retained
in the employ of the Company. Nothing contained in this Program shall limit the
ability of the Company to make payments or awards to Participants under any
other plan, agreement or arrangement. (b) The rights and benefits of a
Participant hereunder are personal to the Participant and, except for payments
made following a Participant's death, shall not be subject to any voluntary or
involuntary alienation, assignment, pledge, transfer, encumbrance, attachment,
garnishment or other disposition. (c) Awards under this Program shall not
constitute compensation for the purpose of determining participation or benefits
under any other plan of the Company unless specifically included as compensation
in such plan. (d) The Company shall have the right to deduct from Awards any
taxes or other amounts required to be withheld by law. (e) All questions
pertaining to the construction, regulation, validity and effect of the
provisions of the Program shall be determined in accordance with the laws of the
Commonwealth of Virginia without regard to principles of conflict of laws. (f)
If any provision of this Program would cause Awards not to constitute "qualified
performance- based compensation" under Section 162(m) of the Code, that
provision shall be severed from, and shall be deemed not to be a part of, the
Program, but the other provisions hereof shall remain in full force and effect.
(g) No member of the Committee or the Board, and no officer, employee or agent
of the Company shall be liable for any act or action hereunder, whether of
commission or omission, taken by any other



--------------------------------------------------------------------------------



 
[ex105004.jpg]
4 member, or by any officer, agent, or employee, or, except in circumstances
involving bad faith, for anything done or omitted to be done in the
administration of the Program. 8. EFFECTIVE DATE The Program shall be effective
as of January 1, 20__.



--------------------------------------------------------------------------------



 
[ex105005.jpg]
5 Annex A OWENS & MINOR 20__ EXECUTIVE INCENTIVE PROGRAM AWARD OPPORTUNITY
Position Cash Target as a Percentage of Base Salary President and CEO 125%
Executive Vice President (Grade X2) 75% Senior Vice President (Grade X3) 50%
Senior Vice President (Grade X4) 40% Vice President (Grade X5) 35% GOALS AND
WEIGHTS Position 20__ Company Net Revenue 20__ Company Adjusted Diluted Earnings
Per Share (EPS) 20__ Qualitative Performance Factor* All above positions __% __%
__% *As a condition to any award being made, 20__ Company Adjusted Diluted EPS
must be at least $____ GOAL LEVELS (1) If a 20__ Performance Goal is achieved at
a level between Threshold and Target or Target and Maximum, then the amount of
the Award will be determined based on a straight line interpolation of
achievement levels between the Threshold and Target or the Target and Maximum,
as applicable. Achievement levels of the Qualitative Performance Factor shall be
determined for each Participant by the Committee in its sole discretion. As a
condition to any award being made, 20__ Company Adjusted Diluted EPS must be at
least $____. Achievement Level (1) 20__ Company Net Revenue (thousands) 20__
Company Adjusted Diluted Earnings Per Share (EPS) Qualitative Performance Factor
200% (Maximum) $___________ $____ Based on qualitative assessment of performance
by Committee 100% (Target) $___________ $____ Based on qualitative assessment of
performance by Committee 25% (Threshold) $___________ $____ Based on qualitative
assessment of performance by Committee



--------------------------------------------------------------------------------



 